Citation Nr: 0824212	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  06-35 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for diseases resulting 
in anemia, to include hemochromatosis and thalassemia.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1966 to 
August 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.

In May 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  The RO cited the issue as 
entitlement to service connection for hemochromatosis.  
However, in light of a detailed review of the record, the 
Board believes the claim is more appropriately cited as the 
issue above.  See Boggs v. Peake, No. 2007-7137 (Fed. Cir. 
Mar. 26, 2008). 


FINDINGS OF FACT

1.  The RO denied the veteran's claim for entitlement to 
service connection for thalassemia in a December 1968 rating 
decision; the veteran did not appeal that decision.

2.  Evidence received since the December 1968 rating 
decision, which was not previously of record and which is not 
cumulative or redundant of other evidence of record, raises a 
reasonable possibility of substantiating that claim.

3.  The veteran currently suffers from thalessemia, which 
first manifested during service. 

4.  The veteran's hemochromatosis did not have its onset 
during the veteran's active military service, did not 
manifest within one year of separation from active service, 
and is not otherwise etiologically related to his service.


CONCLUSIONS OF LAW

1.  The December 1968 rating decision that denied a claim of 
entitlement to service connection for thalassemia is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R.  § 20.1103 
(2007).

2.  New and material evidence has been received since the 
December 1968 rating decision that denied entitlement to 
service connection for thalassemia and that claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R.  § 3.156 
(2007).

3.  The criteria for entitlement to service connection for 
thalassemia have been met.  38 U.S.C.A. §§ 1110, 1111, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).  

4.  The criteria for entitlement to service connection for 
hemochromatosis have not been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a December 1968 rating decision, the RO in Providence, 
Rhode Island denied an earlier claim by the veteran for 
service connection for thalassemia, finding that the veteran 
did not have a disability under the law.  Copies of that 
decision and of the veteran's right to appeal were mailed to 
him in January 1969.  The veteran did not appeal the December 
1968 decision and, thus, the decision is final.  38 U.S.C.A.  
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2007).

In January 2003, the veteran filed a claim for entitlement to 
service connection for hemochromatosis.  However, the Board 
concludes that the veteran is really seeking entitlement to 
service connection for his severe anemia, which has rendered 
him disabled, whatever the cause.  The VA examiner concluded 
that the veteran's anemia is caused by thalassemia, chronic 
hemolysis, sequestration in the liver, and alcohol.  Thus, 
the Board has treated the veteran's service connection claim 
for hemochromatosis as an attempt to reopen his prior 
thalassemia claim.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  However, 38 U.S.C.A. § 5108 provides that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  Hence, before reaching the issue of whether 
service connection is warranted, the Board must first 
determine whether the claim may be reopened.  See Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 
U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. 
Cir. 1998).

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).

The U.S. Court of Appeals for Veterans Claims (Court) has 
clarified that, with respect to the issue of materiality, the 
newly presented evidence need not be probative of all the 
elements required to award the claim.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  Rather, the reasons for the final 
disallowance must be considered in determining whether the 
newly submitted evidence is material.  Id.  Such evidence 
must tend to prove the merits of the claim as to each 
essential element that was a reason for that last final 
disallowance of the claim.  Id.

The RO denied the veteran's claim for service connection for 
thalassemia in December 1968 on the basis that the veteran 
did not have a current disability as defined by law.  Thus, 
for evidence in this case to be considered new and material, 
it must raise a reasonable possibility of establishing that 
the veteran currently suffers from a disability under the 
applicable statutes and regulations.  

Relevant evidence at the time of the December 1968 rating 
decision consisted of service treatment records from June 
1968 reporting a diagnosis of thalassemia minor, a hereditary 
hemolytic anemia.  See Dorland's Illustrated Medical 
Dictionary 1932-33 (31st ed. 2007).  An October 1968 VA 
examination essentially restated the information in the 
service treatment records without adding any new information.  

Inpatient records from April 1980 from the Rhode Island 
Hospital include a diagnosis of thalassemia major.  In 2002, 
the veteran's primary care physician, Dr. F.S., referred the 
veteran to a hematologist, Dr. A.T.  Dr. A.T. diagnosed the 
veteran with thalassemia and probable hemochromatosis, 
although genetic testing performed in November 2002 
determined that the veteran did not carry the mutations 
associated with the hereditary form of hemochromatosis.  A 
second opinion from another hematologist, Dr. J.B. of Rhode 
Island Hospital resulted in a similar diagnosis.  

In February 2003, the veteran applied for Social Security 
Administration (SSA) benefits.  In January 2003 and April 
2005 letters, Dr. A.T. opined that the veteran is totally 
disabled as a result of his severe anemia.  In January 2003, 
the veteran also filed a claim for entitlement to service 
connection for hemochromatosis, claiming that his 
hemochromatosis was caused by blood transfusions he received 
in Vietnam.  

The RO denied this claim, noting that there was no evidence 
that the veteran received any blood transfusions in service.  
However, the veteran's service treatment records directly 
contradict this finding.  A February 1968 handwritten 
treatment note from the 85th Evacuation Hospital notes "1 
unit blood given."  The veteran claims he was given 
additional transfusions over the following months.  While the 
Board could find no evidence of this of record, it notes that 
the veteran was treated from February 1968 to June 1968 at 
the 6th Convalescent Center and that inpatient records 
documenting this period of time have not been provided to the 
Board.  Therefore, for purposes of this appeal, the Board 
will assume, without deciding, that the veteran's assertions 
regarding additional transfusions are credible.  

Nevertheless, in a September 2006 VA examination report, the 
VA examiner diagnosed the veteran with thalassemia intermedia 
with probable hemochromatosis and concluded that:

. . . the transfusions in Vietnam did not cause 
[the veteran's] hemochromatosis, but probably did 
play a small to moderate role to contribute to this 
iron overload, . . . but the hemochromatosis 
appears to be secondary resulting from what again 
appears to be an inherited bowel intermedia.  . . 
.[His] current anemia results from thalassemia, 
chronic hemolysis, sequestration in the liver, and 
alcohol.

This evidence is new, non-cumulative, goes to the reason for 
the RO's denial of the veteran's claim, and raises a 
reasonable possibility of substantiating his claim.  Hence, 
the evidence is new and material and the veteran's claim for 
thalassemia must be reopened.

The Board has considered whether reopening this claim at this 
time sua sponte would prejudice the appellant.  A similar 
issue was addressed by the Court in Sutton v. Brown, 9 Vet. 
App. 553 (1996).  In Sutton, the Court stated, in pertinent 
part:

Although the veteran may have argued the 
merits of his claim before the Board, 
reviewed the [independent medical 
opinion], submitted additional evidence 
in rebuttal, and stated that he had 
nothing further to present, the Board was 
nevertheless required under Bernard, to 
ask the veteran if he objected to Board 
adjudication in the first instance.  
[citations omitted].  Alternatively, 
failing to make that inquiry of the 
veteran, the [Board] decision should, 
under Bernard, have explained, as part of 
its statement of reasons or bases, why 
there was no prejudice to the veteran 
from its adjudication of the claim on the 
merits without first remanding the matter 
to the RO. 

Id. at 565.

Under Bernard v. Brown, 4 Vet. App. 384, 393 (1993), the 
Board must determine if the appellant has been given both 
adequate notice of the need to submit evidence or argument 
and to address that question at a hearing, and whether, if 
such notice has not been provided, the appellant has been 
prejudiced thereby. 

Here, the Board finds that the veteran has not been 
prejudiced because the Board has reopened his claim for 
thalassemia and granted service connection for this 
disability.  Therefore, the Board can proceed with this claim 
without prejudice to the veteran. 

A veteran who served during a period of war, or after 
December 31, 1946, will be considered to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
evidence demonstrates that an injury or disease existed prior 
to service and was not aggravated by such service.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

For defects, infirmities, or disorders not noted when the 
veteran is examined, accepted and enrolled for service, the 
burden lies with the government to show, by clear and 
unmistakable evidence, that the defect, infirmity, or 
disorder both pre-existed and was not aggravated by service.  
See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Service connection may be granted for congenital, 
developmental, or hereditary diseases if the disease first 
becomes manifest during active service or within the 
presumptive period after discharge.  VAOPGCPREC 82-90; 
VAOPGCPREC 1-90.  However, congenital or developmental 
defects, as opposed to diseases, cannot be service-connected 
because they are not diseases or injuries under the law.  
38 C.F.R. § 3.303(c).  

The VA examiner's conclusion that blood transfusions received 
in Vietnam did not cause the veteran's hemochromatosis and 
the absence of any evidence of hemochromatosis during service 
is evidence against the veteran's claim.  

Only the veteran's own statements that medical transfusions 
during service caused his current hemochromatosis provide any 
evidence to support his claim.  The veteran's Form DD-214 
shows that he served as a medical corpsman during service.  
Thus, the veteran does have some medical training and the 
Board finds his opinion to be competent medical evidence.  

Given the veteran's opinion and the medical professionals' 
opinions explained above, there is medical opinion evidence 
both favorable and unfavorable to the veteran's claim.  In 
such cases, it is within the Board's province to weigh the 
probative value of those opinions, along with all other 
evidence of record.  

In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the 
Court stated:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches. . . . As is true with 
any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the 
province of the adjudicators; . . .

As indicated by the Court, credibility is determined by the 
Board.  So long as the Board provides an adequate reason or 
basis for doing so, the Board does not err by favoring one 
competent medical opinion over another.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  

Additionally, the thoroughness and detail of a medical 
opinion are among the factors for assessing the probative 
value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).  The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualifications 
and analytical findings, and the probative weight of a 
medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. 
App. 140 (1993).  

At the outset, the Board notes that while the veteran served 
as a medical corpsman from 1966 to 1968, that is the extent 
of his medical training.  A November 2002 report by Dr. J.B. 
of Rhode Island Hospital notes that the veteran was working 
as a roofer.  Private treatment records from the same month 
and year maintained by Dr. A.T. report that the veteran is a 
general contractor.  There is no evidence that the veteran 
received any medical training prior to or since his service 
or was employed in a medical capacity following service.  
Rather, the above treatment records show the contrary.  
Therefore, his qualifications in the area of medicine are 
minimal and outdated.  This reduces the value of his medical 
opinion.  

Additionally, the veteran is not only providing a medical 
opinion but is also the claimant.  Thus he has an interest in 
the outcome of that to that upon which he has opined.  This 
interest in the outcome impacts negatively on his credibility 
and further reduces the weight of his opinion.  Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify."); see also Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995) ("The credibility of a witness can be 
impeached by a showing of interest, bias, inconsistent 
statements, or, to a certain extent, bad character").   

For the above, reasons, the Board finds the September 2006 VA 
opinion to be more probative regarding the etiology of the 
veteran's hemochromatosis.  Based on this opinion, as well as 
the absence of hemochromatosis during service, entitlement to 
service connection for hemochromatosis is not warranted.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule as 
required by law and VA regulation.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2005).

However, while service connection for hemochromatosis is not 
warranted, the Board finds that service connection is 
warranted for the veteran's thalassemia.  

He was first diagnosed with this disease during service.  
While thalassemia is an inherited disease, "[t]he 
presumption of soundness is not rebutted merely by the fact a 
disease is hereditary, as genetic or other familial 
disposition to develop a disease does not constitute having 
the disease."  VAOPGCPREC 1-90.  There is no evidence in the 
veteran's service treatment records that he suffered from 
anemia prior to service.  Nothing in his entrance medical 
examination indicates symptoms or a diagnosis of thalassemia 
or anemia.  Since his disease was not noted at entry into 
service, the veteran is entitled to the presumption of 
soundness.  U.S.C.A.  § 1111; 38 C.F.R. § 3.304(b).  
Furthermore, because the veteran's thalassemia first 
manifested during service, service connection is warranted.  
VAOPGCPREC 82-90; VAOPGCPREC 1-90.  

In granting the veteran's claim, the Board recognizes that 
some of the veteran's anemia may be caused by factors other 
than his thalassemia.  However, because the medical experts 
who have evaluated the veteran have failed to distinguish how 
much of the veteran's anemia is caused by his thalassemia 
versus these other causes, this does not provide a basis to 
deny the claim.  See Mittleider v. West, 11 Vet. App. 181 
(1998).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the claim has been reopened, rending this point moot.   

The VCAA duty to notify was partially satisfied by way of a 
letter sent to the veteran in January 2003.  The January 2003 
letter informed the veteran in detail of what evidence the 
must show to establish entitlement to service connection and 
what evidence was needed by VA to substantiate his claim.  
However, it did not inform the veteran of the veteran's and 
VA's respective duties for obtaining evidence.  

Additionally, notice as to assignment of disability ratings 
and effective dates were not provided to the veteran prior to 
the initial unfavorable decision on the claim by the RO.  
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or a 
supplemental statement of the case, is sufficient to cure a 
timing defect).

In March 2006, VA sent the veteran a letter explaining how VA 
assigns disability ratings and effective dates, as well as 
informing the veteran of the veteran's and VA's respective 
duties for obtaining evidence.  Although this letter was not 
sent before the initial RO decision in this matter, the Board 
finds that this error was not prejudicial to the veteran 
because the actions taken by VA after providing the notice 
have essentially cured the error in the timing of notice.  
Not only has the veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the RO also 
readjudicated the case by way of a statement of the case 
issued in November 2006, after the notice was provided in 
March 2006.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.

VA also has a duty to assist the veteran in the development 
of his claims.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the RO has obtained the veteran's service treatment 
records, VA outpatient treatment records, SSA records, and 
private treatment records from Drs. S.F. and A.T. and Rhode 
Island Hospital.  The veteran was also afforded a VA 
examination in September 2006.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the veteran nor 
his representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the 
veteran in the development of his claim.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

New and material evidence having been received, the veteran's 
application to reopen the claim of entitlement to service 
connection for thalassemia is granted.

Entitlement to service connection for thalassemia is granted.  

Entitlement to service connection for hemochromatosis is 
denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


